Opinion by
Johnson, J.
In accordance with stipulation of counsel that the merchandise consists of figures similar in all material respects to those passed upon in Wm. S. Pitcairn Corp. v. United States (39 C.C.P.A. 15, C.A.D. 458), the *340items of merchandise marked with the letter “A” were held dutiable as follows: (a) As to the items entered, or withdrawn from warehouse, for consumption prior to May 28, 1950, at 20 percent under paragraph 1547(a) ; and (b) as to items entered, or withdrawn from warehouse, for consumption on and after May 28, 1950, at 10 percent under said paragraph 1547(a), as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T.D. 52373), supplemented by Presidential proclamation (T.D. 52476).